Name: Commission Regulation (EEC) No 3278/85 of 22 November 1985 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/15 COMMISSION REGULATION (EEC) No 3278/85 of 22 November 1985 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 THE COMMISSION OF THE EUROPEAN COMMUNITIES, recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) (b) thereof, Whereas, under Commission Regulation (EEC) No 2049/82 of 20 July 1982 Q, as amended by Regulation (EEC) No 574/83 (8), and under Regulation (EEC) No 2036/82 and Regulation (EEC) No 1486/85, the average wo -Id market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used ; Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in particular Article 2 ( 1 ) thereof, Whereas for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the average world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1486/85 of 23 May 1985 (^ fixed the guide price for peas and field beans for the 1985/86 marketing year ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) Regulation (EEC) No 974/71 (9), as last amended by Regulation (EEC) No 855/84 (10),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, in accordance with Article 2a of Regulation (EEC) No 1431 /82, the guide price is increased monthly as from the beginning of the third month of the marke ­ ting year ; whereas Council Regulation (EEC) No 1487/85 of 23 May 1985 (^ fixed the amount of these monthly increases ; Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices Whereas the aid must be fixed at least once for each marketing year ; whereas it may be adjusted during the (') OJ No L 162, 12. 6 . 1982, p . 28 . O OJ No L 151 , 10 . 6 . 1985, p . 7 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . (4) OJ No L 173, 3 . 7. 1985, p. 3 . 0 OJ No L 151 , 10 . 6 . 1985, p. 8 . (0 OJ No L 151 , 10 . 6 . 1985, p. 10 . 0 OJ No L 219, 28 . 7. 1982, p . 36 . (8) OJ No L 69, 15. 3 . 1983, p . 7. 0 OJ No L 106, 12. 5 . 1971 , p . 8 . (10) OJ No L 90, 1 . 4. 1984, p . 90 . No L 314/16 Official Journal of the European Communities 23 . 11 . 85 intervention period if the factors taken into consideration at the time of its fixing change significantly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 1 . The aid referred to in Article 3 (2) of Regulation (EEC) No 1431 /82 applicable from 23 November 1985 shall be 11,54 ECU per 100 kilograms . 2. For peas and field beans identified from 1 December 1985 the aid shall be the amount specified in paragraph 1 adjusted by the difference between the guide price applicable in the month of November 1985 and that applicable in the month of identification . Article 3 This Regulation shall enter into force on 23 November 1985. HAS ADOPTED THIS REGULATION : Article 1 The world market price referred to in Article 2 of Regula ­ tion (EEC) No 2036/82 shall be 21,48 ECU per 100 kilo ­ grams. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President